UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1642



DOUGLAS SCARDO,

                                              Plaintiff - Appellant,

          versus


METROPOLITAN LIFE INSURANCE COMPANY,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon. James P. Jones, District Judge.
(CA-99-146-1)


Submitted:   January 10, 2001             Decided:   January 24, 2001


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James D. Morefield, MOREFIELD, KENDRICK, HESS & LARGEN, P.C.,
Abingdon, Virginia, for Appellant. Marilyn M. Cochran, Allan M.
Marcus, New York, New York, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Douglas Scardo appeals the district court’s order granting

summary judgment in favor of Metropolitan Life Insurance Company

(MetLife) on his claim that MetLife unreasonably terminated his

long-term disability benefits. We have reviewed the record and the

district court’s opinion and find no reversible error.     Accord-

ingly, we affirm on the reasoning of the district court. See Scardo

v. Metropolitan Life Ins. Co., No. CA-99-146-1 (W.D. Va. Apr. 18,

2000).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2